      Case 1:07-cr-00003-LAP Document 858 Filed 07/31/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
        - v –                                07 CR 0003-12 (LAP)
Dakwan Edwards,                                      ORDER



LORETTA A. PRESKA, Senior United States District Judge:



     The conference scheduled for July 15, 2020 is adjourned to

September 29, 2020 at 11:30 a.m.




                            ________________________________
                            LORETTA A. PRESKA
                            Senior United States District Judge

Dated: July 31, 2020
New York, New York
